 


110 HRES 1152 EH: Honoring Arnold Palmer for his distinguished career in the sport of golf and his commitment to excellence and sportsmanship.
U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1152 
In the House of Representatives, U. S.,

May 21, 2008
 
RESOLUTION 
Honoring Arnold Palmer for his distinguished career in the sport of golf and his commitment to excellence and sportsmanship. 
 
 
Whereas Arnold Palmer is an all-time great in the sport of golf, a highly successful businessman, an outstanding philanthropist, and a devoted family man;  
Whereas Arnold Palmer’s golf career spanned more than 50 years and included 92 tournament victories in professional play, of which 62 were in the United States Professional Golf Association Tour;  
Whereas Arnold Palmer was recognized as the Sports Illustrated Sportsman of the Year in 1960 and the Associated Press Athlete of the Decade for the 1960s;  
Whereas Arnold Palmer is a prostate cancer survivor and has served as an important advocate for promoting cancer research and early detection;  
Whereas Arnold Palmer’s philanthropic generosity has touched thousands across the United States;  
Whereas Arnold Palmer’s charitable endeavors span across the United States, from the Arnold Palmer Prostate Center in Rancho Mirage, California, to the Winnie Palmer Hospital for Women and Babies in Orlando, Florida;  
Whereas Arnold Palmer possesses a charismatic personality and a sense of kindness and generosity that has endeared him to millions;  
Whereas the United States Golf Association has its headquarters in Far Hills, New Jersey, in the 7th Congressional District;  
Whereas United States Golf Association President Jim Vernon has said that Arnold Palmer embodies the integrity and passion at the heart of the game of golf, as well as the gracious spirit of our Nation; and 
Whereas on June 3, 2008, the United States Golf Association will honor Arnold Palmer with the opening of the Arnold Palmer Center for Golf History in the United States Golf Association Museum in Bernards Township, New Jersey: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Arnold Palmer for his outstanding career in the sport of golf;  
(2)commends Arnold Palmer for his dedication to charity and helping others; and  
(3)expresses support for the United States Golf Association as it celebrates Arnold Palmer with the opening of the Arnold Palmer Center for Golf History.  
 
Lorraine C. Miller,Clerk.
